Title: From George Washington to James Wilson, 22 March 1782
From: Washington, George
To: Wilson, James


                        
                            Sr
                            Philada March 22d 1782
                        
                        I promise to pay James Wilson Esqr. or order, on demand one hundred Guineas—His Fee for receiving my
                            Nephew—Mr Bushrod Washington—as a Student of Law in his Office.
                        
                            Go: Washington
                        
                    